Affirmed and Opinion Filed September 1, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00202-CR

                        CODY HARRIS HERD, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                On Appeal from the 59th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 070022

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      Appellant Cody Harris Herd appeals his conviction for possession of a

controlled substance, penalty group one, with intent to deliver. In a single issue, Herd

complains the trial court violated his Sixth Amendment right to confrontation by

admitting testimonial, out-of-court statements of confidential informants. Finding

any error harmless, we affirm the judgment.

                                  BACKGROUND

      On September 11, 2018, Sergeant Shane Kumler and Sergeant Troy Laroche

of the Denison Police Department executed a search warrant at Herd’s residence and

arrested Herd for possession of methamphetamine with intent to deliver. A grand
jury indicted Herd for possession, with intent to deliver, methamphetamine in an

amount of four grams or more but less than two hundred grams. Herd pleaded not

guilty and the case proceeded to a jury trial in January 2020. A jury found Herd

guilty and assessed punishment of life imprisonment.

I.    Affidavit for Search Warrant

      In his sole issue on appeal, Herd complains of the trial court’s denial of his

requests for the State to identify confidential informants addressed in Sergeant

Kumler’s affidavit for search warrant. In that affidavit, Kumler stated that “[o]ver

the past several months [he] has received information from Confidential Sources and

Confidential Informants” that Herd is “involved in the distribution of

methamphetamine in the Denison, Grayson County, Texas area” and that Herd

resides at 2425 West Morton Street in Denison. Kumler went on to discuss

information received from three confidential informants and three named

informants:

             CI-1 told Kumler that three individuals, Johnny Fretwell, Patricia
              Holt, and Robert Brown, were distributing or selling
              methamphetamine, and Herd supplied the methamphetamine to
              them.

             CI-1 also told Kumler that Herd lived on Morton Street and drove
              a black motorcycle and maroon truck.

             Kumler executed a search warrant at Patricia Holt’s apartment
              and found Holt and approximately seven grams of
              methamphetamine inside. Holt told Kumler that Herd supplied
              her with methamphetamine.



                                         –2–
            Jessica Michelle Matthews advised Investigator Dustin Stacks
             that she had been to Herd’s residence on Morton Street on several
             occasions to purchase methamphetamine from Herd.

            Informant Harley Joe Grimes also told Stacks that he had
             purchased ¼ ounce of methamphetamine from Herd within the
             prior two months.

            CI-2 contacted Stacks and stated that he/she observed Herd in
             possession of over a half a pound of methamphetamine within
             the prior twenty-four hours.

            Kumler met with CI-3 on September 10, 2018 at a predetermined
             location to set up a controlled buy from Herd.

Kumler then discussed the controlled buy between CI-3 and Herd and explained his

belief that methamphetamine has and is currently being sold from or stored at Herd’s

residence. A judge issued a search warrant as requested by Kumler. Herd was

arrested and indicted as a result of Kumler and Laroche’s execution of the warrant

and search of Herd’s home.

II.   Pretrial Motions

      On April 5, 2019, Herd filed a motion to reveal the identity of the confidential

informants discussed in Kumler’s affidavit. Herd argued that the informants were

necessary to a fair determination of his guilt or innocence and, as such, the State was

required to identify the informants under Rule 508(c)(2) of the Texas Rules of

Evidence. He further argued that the failure of the State to disclose the informants’

identities would deprive Herd of potentially exculpatory and mitigating evidence

and also of the right to subpoena the informants as witnesses favorable to Herd under



                                         –3–
the Sixth Amendment to the Constitution of the United States, the Texas

Constitution, and Article 1.05 of the Texas Code of Criminal Procedure.

      At the pretrial hearing on the motion, the parties’ counsel informed the court

that they had reached an agreement on the motion. The State told the trial court that

the State “will burn the CI in that case.” On August 28, 2019, the trial court signed

an order granting Herd’s motion and ordering the state to comply at least twenty

days before trial. The State identified CI-3 before trial but refused to identify the

remaining two informants. The State filed a “Memorandum” on December 20, 2019

setting out the State’s arguments for why the State was not required to turn over the

informants’ identities. On December 26, 2019, Herd filed his response to the State’s

Memorandum and re-urged his motion to compel identification of all three

confidential informants listed in Kumler’s affidavit.

      The case was called to trial on January 13, 2020. Before voir dire and without

hearing arguments of counsel, the trial court denied Herd’s motion to compel

disclosure of the two remaining confidential informants. The trial court did,

however, inform Herd that he would be permitted to voir dire Kumler outside the

presence of the jury during trial if needed about the use of the informants. Herd’s

counsel did just that before opening statements. During the examination, Kumler

confirmed the statements made in his affidavit. He also confirmed that CI-1 and

CI- 2 were not in the house with Herd shortly before he served the warrant and were

not present at the scene when Herd was arrested. Kumler also told the court that,

                                        –4–
although CI-1 and CI-2 gave him Herd’s address and a description of his vehicle,

the locations of where CI-1 and CI-2 interacted with Herd had nothing to do with

the information Kumler put in the warrant. The trial court overruled Herd’s request

for relief.

III.   Trial

       The guilt-innocence phase of trial was relatively short. The State called only

two witnesses in its case-in-chief; Sergeant Kumler and forensic scientist Hannah

Sigal. Kumler began his testimony by explaining how methamphetamine is

distributed and sold in Grayson County. He explained that some methamphetamine

is brought in from Mexico. In that circumstance, the buyer wires money to the dealer

in Mexico who in turn hires a runner in the DFW metroplex to deliver what is often

“pounds of methamphetamine at a time.” But there are also local distributers and

buyers in the metroplex. According to Kumler, “numerous people” drive to the

metroplex to buy methamphetamine, pick up between an ounce to a couple of pounds

of methamphetamine, bring it back to Grayson County, and then sell it. Kumler told

the jury that a dealer selling to dealers may buy a pound and then sell it by the ounce,

but other people buy an ounce and come back to Grayson County and sell it by the

gram. Kumler testified that methamphetamine has flooded the market because it is

inexpensive to make and to buy. He explained that ten to twelve years ago, the police

department would buy an ounce of methamphetamine for $1,200. Now, the price is

only $250 an ounce.

                                          –5–
      Kumler then explained to the jury that there are many different ways for law

enforcement to get the names of people selling drugs in Grayson County. Those

include tips from citizens who want to help officers as well as information from

confidential informants who may have been arrested and would rather give officers

information than go to jail. Kumler testified over Herd’s hearsay objection that he

became interested in Herd in 2018 after informants provided information that Herd

“was the source. He was the dealer’s dealer, is how originally it began.” According

to Kumler, that information came from several places. Kumler then explained how

they were able to obtain the search warrant for this case:

      Q. Okay. And in relation specifically to how we ultimately got this
      search warrant for this case, tell the jury how we got to that point, sir.

      A. It was receiving information from different people, different
      informants, surveillance by several members of the task force, and we
      performed what we call a controlled buy. And what we do there is, I
      use an informant who is able to buy methamphetamine from someone.
      Meet with them, furnish them with the money to buy, furnish them with
      the recording equipment, and we will send them to a location -- usually
      that’s already predetermined -- and they will purchase the narcotic --
      or, methamphetamine in this case -- for me under my direction.

      After they make the purchase, they meet with me again. I take
      possession of the recording device, the methamphetamine. The
      informants are searched or frisked prior to and after to make sure they
      didn’t bring the narcotic with them and they’re not leaving with
      anything. And that’s ultimately how this ended up with a search
      warrant.

      Q: You also – did you also bust several other people who proffered
      information that Cody Herd had – they had been inside Cody Herd’s
      house and he was selling them drugs?

      A: That’s correct.

                                         –6–
      Q. Okay. Ultimately, did you decide to utilize one of your confidential
      informants to make a buy from Mr. Herd?

      A. I did.

      Q. Okay. Tell the judge not that person’s name but just kind of
      specifically what you did with him.

      A. Just that. That day, we -- he had agreed to purchase
      methamphetamine from Mr. Herd. Because we were trying to obtain a
      search warrant for the residence, which is where we thought he was
      storing most of his methamphetamine, we tried to buy from him at the
      residence. So, we sent the informant -- after meeting with them and
      furnishing them with the money and the recording device, he went to
      Mr. Herd’s house. Mr. Herd wasn’t there.

      He came back and met with me again. I’m trying to -- I don’t know if
      it was through text message or actually a phone call. He talked to Mr.
      Herd. Herd agreed to bring him the methamphetamine to his residence.
      So, the informant went to his residence. Myself and Sergeant Laroche
      began watching Mr. Herd’s house. Laroche stayed on his house. I
      stayed in between the house and where the informant was living.
      Shortly after Mr. Herd said he would deliver the methamphetamine, he
      arrived at his residence on Morton Street. Within five to 10 minutes he
      left his house, drove directly to the informant’s house, and the purchase
      was made.

      Kumler had given the informant $160 to buy $100 in methamphetamine and

to pay Herd the $60 the informant owed Herd from a prior transaction. Kumler gave

the informant the cash in $20 bills and made photocopies of the bills so that he had

a record of the serial numbers on the bills. After the buy, the informant brought

Kumler the methamphetamine he purchased from Herd. It was Kumler’s opinion

that the amount of methamphetamine purchased was an appropriate amount for a

$100 purchase. Kumler then continued his explanation of how he obtained the search

warrant to search Herd’s house following the controlled buy:

                                        –7–
      Q. Okay. So, we’ve now – you’ve gotten the independent sources.
      We’ve done the controlled buy where the defendant sold to a CI. What
      next?

      A. Then I obtained a search warrant for Mr. Herd’s residence.

      Q. Tell the jury how one goes about getting a search warrant in a
      situation like this.

      A. Well, the search warrants, you’re going to have to develop probable
      cause that the district judge or whatever judge you take it to believes
      that the person is utilizing the residence to either store or distribute
      whatever item you’re alleging, which in this was methamphetamine.
      The fact that we had information from people who had seen Mr. Herd
      in possession, the fact that we ordered methamphetamine from Mr.
      Herd, he left from his residence, drove directly to my informant, in my
      opinion, is probable cause for a search warrant on the residence.

      Q. And did, in fact, a district judge sign a search warrant?

      A. That's correct.

A few hours after obtaining the warrant, he and Laroche served the warrant on Herd

and arrested him outside of his home on Morton Street. Kumler testified that they

searched Herd and found $441 in his wallet. Four of the eight $20 bills they had used

the day before to buy the methamphetamine were included in the money in Herd’s

wallet.

      Kumler, Laroche, and additional officers then searched the house. In the living

room, they found a bag containing approximately eight grams of methamphetamine,

and a Springfield XD 9 semi-automatic handgun with a clip loaded with 16 bullets.

In the dining room, they found a plastic box with four smaller plastic bags inside.

Two of those bags contained methamphetamine – 14 grams in one and 28 grams in

another. The third bag contained a small amount of marijuana, and the fourth bag
                                        –8–
contained several different types of pills. Kumler told the jury that, in his experience,

methamphetamine users typically have a single bag with under a gram of

methamphetamine in it, but methamphetamine dealers have more like what they

found in Herd’s house. He also testified that in drug houses where someone is selling

methamphetamine, he usually finds a large amount of methamphetamine, digital

scales to weigh the methamphetamine, plastic baggies to package the

methamphetamine, weapons, firearms, surveillance systems, and more drugs.

According to Kumler, they found all of those items in Herd’s house. Kumler then

told the jury that this was a substantial amount of methamphetamine for the area and

it was individually packaged for distribution. It was his opinion that Herd

intentionally or knowingly possessed methamphetamine between 4 and 200 grams

with the intent to deliver and by arresting Herd, the Denison Police Department took

a drug dealer off the streets.

      After the State passed the witness, Herd’s counsel asked to take up an

objection outside the presence of the jury, and the court proceeded without the jury

present. Herd’s counsel made the following arguments concerning Kumler’s

testimony:

      HERD’S COUNSEL: The -- previously the Court had ruled that the --
      this witness would not have to reveal informants that were used in his
      warrant. At that time, there was no -- there was no statements of any
      witnesses that had been presented to the jury. In his testimony today in
      front of the jury, he did make statements that were told -- that were
      provided to him by multiple people, and those statements specifically
      were that this defendant was involved in drug distribution.

                                          –9–
      Now, that was admitted over objection. The purpose being described
      by the prosecuting attorney that the information was used to procure the
      warrant. We believe that the defendant has a right to have witnesses in
      his defense. Those witnesses’ statements have been put in front of the
      jury as being used to obtain the warrant, and we will intend to question
      the witness about the identity of the persons that gave all of those
      statements.

      THE STATE: I’m reading the rules of evidence, Judge. I still don’t see
      an exception for that. It’s -- the facts are the exact same as the facts the
      Court’s already considered. There’s nothing new here. Everything I
      asked this witness were the exact same questions -- strike that -- were
      the same -- involved the same material that was used in the search
      warrant. I didn’t ask anything outside of that. And so, I would just direct
      the Court to our briefs, and on Rule 508, there’s – there’s nothing to be
      shown. These informants can -- their testimony is necessary to a fair
      determination of guilt or innocence. It’s simply probable cause for a
      search warrant as is in every case involving search warrants and
      confidential informants in this country.

      HERD’S COUNSEL: Further argument, Your Honor?

      THE COURT: Yes.

      HERD’S COUNSEL: Your Honor, the -- the State could have simply
      talked about a warrant being obtained and being -- probable cause being
      assessed by the reviewing magistrate, but, instead, they chose to label
      the activity of the defendant as him providing drugs and that it came
      from several people. The defendant, if he does not know who they are,
      will not have a chance to confront -- confront accusers

The trial court overruled the objection and instructed counsel not to question the

witness as to the informants’ identities. On appeal, Herd complains that his Sixth

Amendment right to confront witnesses was violated by the trial court’s order

denying Herd’s request for the identities of the confidential informants.




                                         –10–
                            STANDARD OF REVIEW

      The admission or exclusion of evidence is reviewed for abuse of discretion.

Beham v. State, 559 S.W.3d 474, 478 (Tex. Crim. App. 2018); Henley v. State, 493

S.W.3d 77, 82–83 (Tex. Crim. App. 2016). “Under this standard, the trial court’s

decision to admit or exclude evidence will be upheld as long as it was within the

‘zone of reasonable disagreement.’” Beham, 559 S.W.3d at 478.

                               APPLICABLE LAW

      In a single issue, Herd asserts that he was denied his Sixth Amendment right

to confront witnesses because the trial court admitted out-of-court statements by

confidential informants through a testifying officer and ordered Herd’s counsel not

to ask the identity of those informants. The Confrontation Clause of the Sixth

Amendment to the United States Constitution provides that, “[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to be confronted with the

witnesses against him; . . . .” U.S. CONST. amend. VI. To protect this right,

“testimonial” evidence is inadmissible at trial unless the witness who made the

statement either takes the stand to be cross-examined or is unavailable and the

defendant had a prior opportunity to cross-examine him. Crawford v. Washington,

541 U.S. 36, 53–54, 59 (2004); Burch v. State, 401 S.W.3d 634, 636 (Tex. Crim.

App. 2013); De La Paz v. State, 273 S.W.3d 671, 680 (Tex. Crim. App. 2008). Once

a defendant raises a Confrontation Clause objection, the State bears the burden to

establish either that the evidence does not contain testimonial hearsay statements or,

                                        –11–
if it does contain testimonial hearsay statements, that those statements are

nevertheless admissible under Crawford. De La Paz, 273 S.W.3d at 681; Abarca v.

State, No. 08-19-00038-CR, 2021 WL 268154, at *17 (Tex. App.—El Paso Jan. 27,

2021, pet. refused) (not designated for publication).

      The Sixth Amendment does not bar the use of nontestimonial hearsay.

Sanchez v. State, 354 S.W.3d 476, 485 (Tex. Crim. App. 2011); Infante v. State, 404

S.W.3d 656, 664 (Tex. App.—Houston [1st Dist.] 2012, no pet.). The threshold

inquiry for a Confrontation Clause violation is, therefore, whether the admitted

statements are testimonial in nature. Vinson v. State, 252 S.W.3d 336, 338 (Tex.

Crim. App. 2008); see also Woodall v. State, 336 S.W.3d 634, 642 (Tex. Crim. App.

2011) (concluding, in reviewing Confrontation Clause challenge, appellate courts

must “first determine whether the Confrontation Clause is implicated[,]” that is,

whether an out-of-court statement was made by a witness absent from trial and

testimonial in nature).

      Whether a statement is testimonial is a constitutional legal question that we

review de novo. Langham v. State, 305 S.W.3d 568, 576 (Tex. Crim. App. 2010);

Wall v. State, 184 S.W.3d 730, 742 (Tex. Crim. App. 2006). Testimonial statements

are typically solemn declarations made for the purpose of establishing some fact.

Crawford, 541 U.S. at 51; Russeau v. State, 171 S.W.3d 871, 880 (Tex. Crim. App.

2005). This typically occurs “when the surrounding circumstances objectively

indicate that the primary purpose of the [communication] is to establish or prove past

                                        –12–
events potentially relevant to later criminal prosecution.” De La Paz, 273 S.W.3d at

680; see also Davis v. Washington, 547 U.S. 813, 822 (2006) (statements are

testimonial “when the circumstances objectively indicate that there is no such

ongoing emergency, and that the primary purpose of the interrogation is to establish

or prove past events potentially relevant to later criminal prosecution”).

      “While the exact contours of what is testimonial continue to be defined by the

courts, such statements are formal and similar to trial testimony.” Burch, 401 S.W.3d

at 636. Testimonial statements include: (1) “ex parte in-court testimony or its

functional equivalent,” i.e., “pretrial statements that declarants would reasonably

expect to be used prosecutorially”; (2) “extrajudicial statements contained in

formalized testimonial materials,” such as affidavits, depositions, or prior testimony;

and (3) “statements that were made under circumstances which would lead an

objective witness reasonably to believe that the statement would be available for use

at a later trial.” Langham, 305 S.W.3d at 576 (citing Wall, 184 S.W.3d at 735–36).

When considering whether a statement is testimonial or non-testimonial, we give

almost total deference to the trial court’s determination of historical facts and review

de novo the trial court’s application of the law to those facts. Wall, 184 S.W.3d at

742 (applying hybrid standard of review to issue of whether statement was

testimonial); Mason v. State, 225 S.W.3d 902, 906–07 (Tex. App.—Dallas 2007,

pet. ref'd) (same).



                                         –13–
      Error in admitting evidence in violation of a defendant’s right to confront the

witnesses against him is constitutional error, which requires reversal unless the

reviewing court determines beyond a reasonable doubt that the error did not

contribute to the conviction or punishment. TEX. R. APP. P. 44.2(a); Langham, 305

S.W.3d at 582. When determining whether a confrontation clause error is harmless,

we consider: (1) how important the out-of-court statement was to the State’s case;

(2) whether the out-of-court statement was cumulative of other evidence; (3) the

presence or absence of evidence corroborating or contradicting the out-of-court

statement on material points; and (4) the overall strength of the prosecution’s case.

Langham, 305 S.W.3d at 582. We must be satisfied, to a level of confidence beyond

a reasonable doubt, that the error did not contribute to the conviction. Id.

                                      WAIVER

      As a preliminary manner, we address the State’s contention that Herd waived

his Confrontation Clause complaint by not asserting it in the trial court. We disagree.

Herd asserted the Confrontation Clause in his pretrial motion to compel the State to

reveal the identities of the confidential informants and cited his right to confrontation

as part of his objection and renewed motion during trial following the direct

examination of Kumler. He, therefore, preserved error on this issue by drawing the

trial court’s attention to his Confrontation Clause complaint during Kumler’s trial

testimony. TEX. R. APP. P. 33.1; see Layton v. State, 280 S.W.3d 235, 240 (Tex.

Crim. App. 2009) (circumstances surrounding the defendant's objection and the trial

                                         –14–
court’s ruling made it clear that the trial court was aware of the basis of the

defendant’s objection); but cf. Paredes v. State, 129 S.W.3d 530, 535 (Tex. Crim.

App. 2004) (appellant failed to preserve error on Confrontation Clause grounds at

trial by asserting only a hearsay objection to the testimony at trial).

                                     ANALYSIS

      Moving to the merits of Herd’s appeal, we must first determine whether the

statements of the confidential informants revealed by Kumler at trial were

testimonial in nature. Vinson, 252 S.W.3d at 338 (threshold inquiry for a

Confrontation Clause violation is whether the admitted statements are testimonial in

nature). Kumler testified that he became interested in Herd after receiving

information from informants that Herd “was the source. He was the dealer’s dealer,

. . .” Kumler also obtained information from other people that they had been inside

Herd’s house and bought methamphetamine from him. Kumler testified that the

information from the informants, the controlled buy with CI-3, and the results of

officer surveillance allowed him to establish probable cause and to obtain the search

warrant for Herd’s home. Herd maintains the statements were testimonial because

they were made during police questioning, addressed an element of the charged

offense, and were made under circumstances that would lead an objective witness to

reasonably believe the statements would be available for use at a later trial. The State

maintained below that the statements were non-testimonial because they were



                                         –15–
offered solely to explain probable cause for the warrant. We agree with Herd, and

find Langham v. State, 305 S.W.3d 568 (Tex. Crim. App. 2010) instructive.

      In Langham, the Court of Criminal Appeals determined that testimony similar

to the testimony at issue here was “testimonial and put to evidentiary use for the

truth of the matter asserted, . . . .”. Id. at 581–82. There, as here, officers utilized

information from confidential informants to obtain a search warrant to search the

residence of a suspected drug dealer. Id. at 572. Specifically, one of the State’s two

witnesses, Detective Rodney Smith, explained that many of his investigations begin

with tips from confidential informants, including the investigation at issue in that

case. Smith testified that he received information from a confidential informant that

a “particular residence was being used as a place where drugs were trafficked, were

being sold, . . . .” Id. at 571–72. The informant also provided Smith with the name

of one individual who was at the residence and other informants provided Smith with

the names and descriptions of other people, including appellant, “operating a crack

cocaine business” out of the house. Id. at 572. On the basis of that information, Smith

obtained a search warrant for the residence. Id.

      The Langham court determined that the statements were testimonial in nature

because “the primary purpose” of Smith’s communication with the informant was

to “pave the way for a potential criminal prosecution.” Langham, 305 S.W.3d at 579.

As the court explained:



                                         –16–
      Information that cocaine was being peddled from the residence at 5301
      Encino, as the confidential informant asserted, was unquestionably
      relevant to the subsequent prosecution of anyone who was involved in
      that activity. That before he could initiate such a prosecution Detective
      Smith had to first use that information to obtain a search warrant does
      not detract from the fact that his “primary,”—that is to say, his “first in
      rank or importance”—purpose was to apprehend and eventually
      prosecute those in the residence who were involved (and the
      confidential informant specifically asserted that the appellant “was also
      involved”) in the illegal enterprise. A search warrant is never an end in
      itself. While securing a search warrant may have been Detective
      Smith's “first-in-time” objective in talking to his confidential informant
      about the activities at 5301 Encino, potentially securing a conviction
      and punishment for those involved was his “first-in-importance”
      objective. We conclude that the out-of-court statements were
      testimonial for Confrontation Clause purposes.

Id. at 579–80. The court went on to reject the State’s argument that the statements

were testimonial but otherwise admissible because they simply provided

“background” to explain why Smith investigated that particular residence and were

not offered to establish that cocaine was being sold from the residence and appellant

was involved. Id. at 580.

      The Langham court concluded that Smith’s representation of the informant’s

statements “provided far greater detail than was reasonably necessary to explain why

the police decided to investigate the residence” and could not be admitted over a

Confrontation Clause objection under the guise of merely supplying “background”

information to the jury. Id. at 580. The court reasoned that “[t]he jury did not need

to know the kind of details that would have gone into his probable cause affidavit in

order to have context enough to understand and evaluate the balance of the State’s

evidence implicating the appellant in possession of the cocaine found in the house.”
                                       –17–
Id. In addition, the court noted that the prosecutor “made substantive use” of the

statements in her closing argument, “arguing far beyond their relevance as mere

background evidence to rebut the defense claim that the diminutive portions of

cocaine found in the residence justified a reasonable doubt that the appellant

intentionally or knowingly possessed it.” Id. at 581. The court concluded that

admission of the statement violated Langham’s Sixth Amendment right to

confrontation because the statement was testimonial, put to evidentiary use for the

truth of the matter asserted, and the State did not show the informant was unavailable

to testify at trial and that the appellant had a prior opportunity to cross-examine him.

Id. at 581–82.

      We draw the same conclusions in this case. Here, Kumler testified that law

enforcement used the statements from the confidential informants to set up the

controlled buy and to obtain the search warrant that led to Herd’s arrest. Kumler’s

representations of the confidential informants’ statement, like Smith’s description in

Langham, was more detailed than reasonably necessary to explain why the police

decided to investigate Herd. Indeed, statements from named informants along with

the information regarding the controlled buy would have sufficed to serve that

purpose. Further, like the prosecutor in Langham, the prosecutor in this case

substantively used the statements of the confidential informant in his closing

argument to bolster the State’s claim that Herd was a drug dealer who was caught

possessing a large amount of methamphetamine with an intent to deliver those drugs.

                                         –18–
Specifically, the prosecutor listed the statements as one of the facts to support a

finding of intent to deliver:

      Last, with intent to deliver. . . . This right here is what a drug dealer
      keeps with the scales. There’s the marijuana, there are the pills, there’s
      the pipe. Here is a large amount of meth in a house. We know that
      numerous drug dealers in the community were telling police that this
      was their source. We know that they did the confidential buy.

Under this record, we conclude the statements were testimonial and not admissible

as mere background information. Because the State has not shown the confidential

informants were unavailable to testify at trial and Herd had a prior opportunity to

cross-examine them, admission of the statements over Herd’s objections violated his

Sixth Amendment to confrontation.

      Because the error in question is constitutional in nature, we may affirm the

judgment of conviction if we determine beyond a reasonable doubt that the error did

not contribute to the conviction or punishment. TEX. R. APP. P. 44.2(a); Langham,

305 S.W.3d at 582. In performing this analysis, we consider the entire record as well

as (1) the nature of the error; (2) the extent it was emphasized by the State; (3) the

probable implications of the error; and (4) the weight a juror or fact-finder would

probably place on the error. Snowden v. State, 353 S.W.3d 815, 821–22 (Tex. Crim.

App. 2011). These factors are not exclusive and other considerations may logically

inform our constitutional harm analysis. Id.

      Constitutional error does not contribute to the conviction or punishment if the

conviction and punishment would have been the same even if the erroneous evidence

                                        –19–
had not been admitted. Velasquez v. State, No. 05-19-00003-CR, 2020 WL 1042522,

at *2 (Tex. App.—Dallas Mar. 3, 2020, pet. ref’d) (mem. op., not designated for

publication) (first citing Clay v. State, 240 S.W.3d 895, 904–05 (Tex. Crim. App.

2007), and next citing Speers v. State, No. 05–14–00179–CR, 2016 WL 929223, at

*9 (Tex. App.—Dallas Mar. 10, 2016, no pet.) (mem. op., not designated for

publication)). Our review, however, is not merely a sufficiency-of-the-evidence

review. “Instead, the question is . . . whether, in other words, the error adversely

affected the integrity of the process leading to the conviction.” Langham, 305

S.W.3d at 582. We must ask ourselves “whether there is a reasonable possibility that

the Crawford error moved the jury from a state of non-persuasion to one of

persuasion on a particular issue.” Id. We may affirm the conviction if, after

considering these factors, we can declare ourselves satisfied “to a level of confidence

beyond a reasonable doubt, that the error did not contribute to the conviction. . . . ”

Id.

      Applying these standards, we are satisfied beyond a reasonable doubt that the

error did not contribute to Herd’s conviction. Here, the State’s evidence included

more than Kumler’s general statements that informants told him that Herd was a

methamphetamine dealer. The jury saw video of the controlled buy, Herd’s arrest,

and the search of his home. Kumler further testified in detail regarding the controlled

buy, serving the warrant on Herd, his arrest, and the search of his house. Kumler also

explained that the actions of Herd during the controlled buy and the amount of

                                        –20–
methamphetamine found during the search indicated that Herd was a dealer of

methamphetamine rather than merely a user. Kumler’s testimony that informants

told him Herd was their supplier and dealer and had drugs in his home was only a

fraction of his testimony. The physical evidence, including the videos of the

controlled buy and the search, and Sigal’s testimony concerning the amount of

methamphetamine seized during the search buttressed Kumler’s testimony

concerning Herd’s intent to deliver those drugs.

      Under this record, we cannot conclude that there is a reasonable possibility

that the Crawford error moved the jury from a state of non-persuasion to one of

persuasion on a particular issue. The record convinces us beyond a reasonable doubt

that Herd would have been convicted even if the erroneous evidence had not been

admitted. As such, after carefully reviewing the record and performing the required

harm analysis, we conclude beyond a reasonable doubt that any error by the trial

court in admitting the challenged statement did not contribute to appellant's

conviction or punishment. TEX. R. APP. P. 44.2(a). Accordingly, we overrule Herd’s

sole issue.




                                       –21–
                                 CONCLUSION

      We conclude the admission of the confidential informant’s testimonial

statements constituted harmless error and affirm the trial court’s judgment.




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE




Do Not Publish.
TEX. R. APP. P. 47.2(b).

200202F.U05




                                       –22–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CODY HARRIS HERD, Appellant                   On Appeal from the 59th Judicial
                                              District Court, Grayson County,
No. 05-20-00202-CR          V.                Texas
                                              Trial Court Cause No. 070022.
THE STATE OF TEXAS, Appellee                  Opinion delivered by Justice Partida-
                                              Kipness. Justices Myers and Garcia
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 1st day of September 2021.




                                       –23–